Case 0:19-cv-60883-KMW Document 86 Entered on FLSD Docket 11/16/2020 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                           Case No. 19-60883-CIV-WILLIAMS

  REINIER FUENTES,

          Plaintiff,

  vs.

  CLASSICA CRUISE OPERATOR LTD. INC.

       Defendant.
  ________________________________/

                                         ORDER

          THIS MATTER is before the Court on Magistrate Judge Alicia O. Valle’s Report

  and Recommendation (DE 75) on Defendant’s motion for summary judgment (DE 35).

  The Report recommends that Defendant’s motion for summary judgment be granted. On

  September 24, 2020, Plaintiff filed objections to the Report (DE 76) and on October 16,

  2020, Defendant filed a response (DE 85). Upon an independent review of the Report,

  the objections, the response, the record, and applicable case law, it is ORDERED AND

  ADJUDGED as follows:

          1. The conclusions in the Report (DE 75) are AFFIRMED AND ADOPTED.

          2. Defendant’s motion for summary judgment (DE 35) is GRANTED.

          DONE AND ORDERED in Chambers in Miami, Florida, this 16th day of November

  2020.
